Case 2:12-bk-26069-RK   Doc 353 Filed 06/27/19 Entered 06/27/19 17:06:42   Desc
                          Main Document    Page 1 of 7
Case 2:12-bk-26069-RK   Doc 353 Filed 06/27/19 Entered 06/27/19 17:06:42   Desc
                          Main Document    Page 2 of 7
Case 2:12-bk-26069-RK   Doc 353 Filed 06/27/19 Entered 06/27/19 17:06:42   Desc
                          Main Document    Page 3 of 7
Case 2:12-bk-26069-RK   Doc 353 Filed 06/27/19 Entered 06/27/19 17:06:42   Desc
                          Main Document    Page 4 of 7
Case 2:12-bk-26069-RK   Doc 353 Filed 06/27/19 Entered 06/27/19 17:06:42   Desc
                          Main Document    Page 5 of 7
Case 2:12-bk-26069-RK   Doc 353 Filed 06/27/19 Entered 06/27/19 17:06:42   Desc
                          Main Document    Page 6 of 7
Case 2:12-bk-26069-RK   Doc 353 Filed 06/27/19 Entered 06/27/19 17:06:42   Desc
                          Main Document    Page 7 of 7
